DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 17, 2017. It is noted, however, that applicant has not filed a certified copy of the application No. 201711009358 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 21, 2021; December 06, 2021; and January 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed March 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings were received on March 15, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,019,495. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claims 1 and 2 of U.S. Patent No. 11,019,495 recites a communication terminal comprising: 
at least one processor comprising hardware (col. 18, line 64); and 
at least one memory operatively coupled with the at least one processor, wherein the at least one processor is configured to (col. 18, lines 65-67): 
obtain a security context of the communication terminal (col. 19, lines 7-9), and 
derive, using information included in the security context of the communication terminal, at least one security key to be used in a second communication network having a second network device operating as a mobility management entity (MME) during a handover procedure to handover the communication terminal from a first communication network having a first network device operating as an access and mobility management function (AMF) to the second communication network (col. 19, lines 1-13 and col. 19, lines 15-17), 
wherein the security context is obtained after the first network device checks access rights and security capabilities of the communication terminal during the handover procedure (col. 19, lines 1-6), and 
wherein the first communication network comprises a 5th generation system (5GS) network and the second communication network comprises an evolved packet system (EPS) network (col. 19, lines 10-13).

Regarding claim 2, claim 3 of U.S. Patent No. 11,019,495 recites wherein the at least one security key is a Non-Access Stratum (NAS) key for integrity protection or a NAS key for encryption of a NAS message transmitted between the second network device and the communication terminal (col. 19, lines 19-22).

Regarding claims 3-4, these claims recite a different statutory class and include similar features to those of recited within claims 1-2.  Therefore, the Examiner rejects claims 3-4 at least for the same reasons discussed above. 

Allowable Subject Matter
Claims 1-4 are allowed pending the Applicant overcome the above Double Patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to independent claims 1 and 3, Hu et al. (US 2019/0261179) discloses an unified security architecture.  Hu et al. also discloses a handover security context request as shown in Fig. 4.  This teaching of Hu et al. reads on “the security context” of claim language.  Hu et al. further discloses the unified authentication architecture that is compatible with legacy authentication architecture (e.g., UMTS or OPS plans to handover from the legacy network to the 5G network) (see paragraph 0045-0048).  However, Hu et al. fails to discloses the security context is obtained after the first network device checks access rights and security capabilities of the communication terminal during the handover procedure.  
Similarly, Kim et al. (US 2019/0335316) discloses a method for managing session.  Kim et al. also discloses a method for processing a NAS request message by an MMF node (Abstract).  Kim et al. also discloses the MME that is performing the access of a terminal to a network connection and signaling/controlling functions for supporting roaming, and handover (see paragraph 0010).  However, Kim et al. does not expressly disclose “deriving, using information included in the security context of the communication terminal, at least one security key to be used in a second communication network having a second network device operating as a mobility management entity (MME) during a handover procedure to handover the communication terminal from a first communication network having a first network device operating as an access and mobility management function (AMF) to the second communication network, wherein the security context is obtained after the first network device checks access rights and security capabilities of the communication terminal during the handover procedure.”
As discussed above, none of the references, taken either alone or in combination disclose “deriving, using information included in the security context of the communication terminal, at least one security key to be used in a second communication network having a second network device operating as a mobility management entity (MME) during a handover procedure to handover the communication terminal from a first communication network having a first network device operating as an access and mobility management function (AMF) to the second communication network, wherein the security context is obtained after the first network device checks access rights and security capabilities of the communication terminal during the handover procedure,”
Therefore, the Examiner allows independent claims 1 and 3 at least for the above reasons in combination with all other features recited within claims. 
Claims 2 and 4 depend directly upon independent claims 1 and 3; therefore, they are also allowed by virtue of their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644